 
Exhibit 10.72
 
Product Agreement
 
This Product Agreement (this “Agreement”) is made as of September 1, 2002 (the
“Effective Date”) by and between TAI-SAW Technology Co., Ltd., a corporation
duly organized and existing under the laws of Taiwan (R.O.C.) with its principal
place of business at No. 3, Industrial 2nd Rd., Ping-Chen Industrial District,
Tao Yuan, 324, Taiwan, R.O.C. (TST”), and RF Monolithics, Inc., a corporation
duly organized under the laws of the state of Delaware, having its principal
place of business at 4347 Sigma Road, Dallas, TX, 75244, U.S.A. (“RFM”)
(collectively, the “Parties”).
 
Recitals
 
WHEREAS, the Parties desire to enter into an agreement pursuant to which RFM
shall acquire Products manufactured by TST and sell them under RFM’s brand name.
 
NOW, THEREFORE, for and in consideration of the premises, the agreements set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1.    General Definitions.    The terms set forth below in this Section 1 shall
have the meanings ascribed to them below:
 
        Affiliate:  with respect to any Person, shall mean any Person that
directly or indirectly controls, is controlled by or is under common control
with such Person.
 
        Agreement:  shall mean this Product Agreement made by and between
TAI-SAW Technology Co., Ltd. and RF Monolithics, Inc.
 
        Americas:  North America, Central America, and South America, and any
islands closer thereto than to another continent.
 
        Best Efforts:  shall mean a party’s efforts in accordance with
reasonable commercial practice.
 
        Custom Products:  shall have the meaning set forth in Section 2.1.
 
        Factory:  shall mean TST’s manufacturing facility for Products located
at Ping-Chen Industrial District, Tao Yuan, Taiwan and other factory locations
mutually agreed upon by the Parties.
 



1



--------------------------------------------------------------------------------

        Finished Goods:  shall mean any Product that is 100% complete, tested,
and packed in a shipping container awaiting shipment to RFM or to another
destination specified by RFM.
 
        Indemnified Amounts:  shall have the meaning set forth in Section 14.1.
 
        Joint Intellectual Property:  shall mean intellectual property that is
jointly developed by TST and RFM during the term of this Agreement, more
specifically defined in Section 18.3.
 
        Low Power Components:  shall mean resonators, coupled resonator filters,
virtual wire die and similar low power components.
 
        Manufacture:  shall mean the complete process of wafer fabrication,
assembly and test of the Products into Finished Goods as required under this
Agreement.
 
        Manufacture Defect:  shall mean any defect that is attributable to the
Manufacture of a Product by TST under this Agreement.
 
        Marketing Covenants:  shall mean, for the geographic area stated, TST’s
covenants (i) to give RFM all relevant information, [RFM 001 – Material have
been omitted pursuant to a Request for Confidential Treatment made by RFM.
Material has been filed separately with the Commission
                                        ] excluding any information that TST is
prohibited from disclosing pursuant to an agreement dated prior to the date a
New Contract Covenant is established for a given territory or is prohibited from
disclosing pursuant to applicable law and (ii) not to enter into any contracts
with new manufacturers’ representatives or distributors for Low Power
Components.
 
        New Contract Covenant:  shall mean, for the geographic area stated,
TST’s covenant contained in clause (ii) of the definition of Marketing
Covenants.
 
        New Products:  shall mean new items or variations of current Standard
Products or Custom Products that RFM and TST have agreed in writing to be
covered by this Agreement and are addressed more fully in Section 2.5.
 
        Order:  shall mean purchase order issued by RFM.
 
        Parties:  shall mean TAI-SAW Technology Co., Ltd. and RF Monolithics,
Inc.
 
        Person:  shall mean any individual, firm, corporation, partnership,
limited liability company, joint venture, association, trust, unincorporated
organization, government or agency or subdivision thereof or any other entity.
 
        PPAP:  shall mean Production Part Approval Process, as specified under
QS 9000.
 



2



--------------------------------------------------------------------------------

 
        Price to Third Parties: shall mean the price set forth on Exhibit A,
[RFM 002 – Material have been omitted pursuant to a Request for Confidential
Treatment made by RFM. Material has been filed separately with the Commission.
                                                                         
                                                                         
                                                   
                                                   ]
 
        Product: shall have the meaning set forth in Section 2.1. From time to
time the identity and specifications of Products may be amended by change
requests or added as New Products pursuant to Section 2.5 Any product developed,
manufactured, licensed for manufacture or sale, or sold by TST or its Affiliates
which has the same functional specifications or capabilities as a Product shall
be deemed a Product for purposes of this Agreement.
 
        [RFM 003 – Material have been omitted pursuant to a Request for
Confidential Treatment made by RFM. Material has been filed separately with the
Commission.                                                             
                                                                
                                                                                
                                                                            
                                                                       ]
 
        Revenue: shall mean the aggregate sales price charged by TST to RFM or
its Affiliates for Products and all services related to Low Power Components
(whether provided in connection with this Agreement or any other agreement
between the Parties or their Affiliates), including without limitation full
service, wafer, foundry, assembly, test, and private labeling.
 
        Review Process: shall mean conferences conducted at regular intervals,
as often as semiannual but in no event less frequent than annual, by RFM and TST
to review pricing and market plans for Products and potential Products.
 
        RFM Indemnitees: shall have the meaning set forth in Section 14.1.
 
        Specifications: shall mean, as to each Product, drawings, criteria, and
documented specifications including but not limited to test specifications, bill
of materials, mount-bond diagram, Product marking, Product packaging and
shipping specifications and materials specifications. Additional Specifications
will be issued by RFM in similar form as additional Products are added to this
Agreement.
 
        Standard Products: shall have the meaning set forth in Section 2.1.
 
        TST Indemnitees: shall have the meaning set forth in Section 14.2.
 
2.    Product Sales by TST to RFM.
 
2.1    General.    On the terms and conditions set forth herein, TST agrees to
sell to RFM and RFM agrees to buy from TST (i) Low Power Components now or
hereafter developed by TST (“Standard Products”) and (ii) custom designed
products now or hereafter specified by RFM (“Custom Products” and, together with
Standard Products, “Products”). All Products that are now or hereafter the
subject of this Agreement, together with the Price to Third Parties are set



3



--------------------------------------------------------------------------------

forth on Exhibit A. After the Effective Date, all products that are to become
Products shall be added to Exhibit A upon compliance with the procedure outlined
in Exhibit B. Specifications of each Product will be agreed to in writing
between the parties and delivered to TST prior to the purchase of any such
Product pursuant to this Agreement. TST agrees not to change Products or Product
specifications which would alter a Product’s form, fit or function, or make any
change that would require PPAP approval under QS 9000, without the prior written
consent of RFM. If TST wishes to change a Product, then TST will provide RFM
with a written request to change the Product, including a description of the
proposed change and whether or not the change would affect the price or
performance of the Product. RFM agrees to inform TST concerning whether or not
RFM is willing to consent to the change within ninety (90) days after receipt of
the request.
 
2.2    License.    Starting on the date of this Agreement, TST grants RFM, its
subsidiaries and Affiliates the non-exclusive right to distribute, sell and
otherwise dispose of all Products throughout the world in all markets.
 
2.3    Prevention of Indirect Sales in Violation of this Agreement.    TST may
sell Products to any third party for resale into the Protected Markets. However,
such Products may be sold to third parties for resale in a Protected Market only
at prices that equal or exceed the prices permitted by this Agreement. TST will
take appropriate action to prevent sales of products to third parties in
quantities in excess of those needed for unprotected markets, unless the prices
for such excess quantities are at the prices required for sales to Protected
Markets. If TST learns that a customer is selling Products into one or more
Protected Markets (directly or indirectly), then TST agrees to cause the terms
and conditions of sales to such customer to comply with the terms hereof and to
take all appropriate action.
 
2.4    Geographic Provisions.    A description of geographic provisions and
concessions are set forth in Exhibit C. If and when a product category, other
than Low Power Components is added to this Agreement, the Parties shall jointly
modify Exhibit C to reflect their agreement with respect to such category. If a
Product that is not a Low Power Component is added such additional Product shall
be deemed a Low Power Component.
 
2.5    New Products.    TST agrees to offer RFM the right to purchase all new
products, which TST develops or obtains the right to sell from a third party
that can be classified as Low Power Components. If RFM notifies TST that RFM
wishes to add such product to the Agreement, then the Parties will execute an
amendment adding the new product (each, a “New Product”) to Exhibit A. The
Parties shall price New Products using the procedure set forth in Exhibit B.
 
3.    Purchasing Obligations.    RFM shall purchase Products in such quantities,
on such delivery schedules and at such pricing as are provided herein. RFM shall
not be obligated, however, to purchase a minimum quantity of any Product except
as provided in section 5.3. The initial ordering document shall be the RFM
purchase order and RFM’s standard terms and conditions shall apply.
 



4



--------------------------------------------------------------------------------

 
 
4.    Product Prices: Payment Terms: Price Protection.
 
4.1    TST agrees to sell Products to RFM at the prices listed from time to time
on Exhibit A as modified by Exhibit C (or including concessions in accordance
with Exhibit C). Prices for each New Product will be determined and documented
according to the procedure outlined for New Products in Exhibit B. The prices
are FCA Factory delivered to a carrier specified by RFM.
 
4.2 a.  TST agrees that the Prices to Third Parties initially listed in Exhibit
A are firm until the first Review Process occurs (unless TST decides to reduce
the Price to Third Parties, in which event it shall notify RFM of such decision
and the Parties shall amend Exhibit A in conformity with such decision). Prices
to Third Parties for New Products (including Custom Products) will be held firm
for a period starting on the date when they were added to Exhibit A and
continuing for the remainder of the period ending on the completion of the next
following Review Process.
 
b.  At intervals no more often than semiannually and no less often than
annually, the Parties will confer to review the pricing of all Products and
marketing plans (the “Review Process”). During the Review Process, the Parties
shall use their Best Efforts (subject to compliance with all applicable laws) to
estimate selling prices to end customers and margins. TST agrees that it will
keep its costs as low as practical and shall share equally with RFM any and all
cost decreases. The adjusted prices will be firm until the next Review Process
is completed. The concessions set forth in Exhibit C are firm for the entire
term of this Agreement, and are deducted from the prices set forth in Exhibit A.
 
4.3    If TST desires to sells a Product at a lower price to any third party
than the base price set forth on Exhibit A, then TST agrees to promptly reduce
the Price to Third Parties (minus concessions, if any, to which RFM is entitled
under Exhibit C or otherwise hereunder), and allow RFM to continue paying the
reduced price (minus applicable concessions) as long as TST is selling the
Product at the reduced price to a third party. Such reduction in the Price to
Third Parties shall be effective 30 days before such reduced price is quoted to
third parties. Exhibit A will be amended to reflect the reduced price.
 
4.4    Payment terms are net 30 days from the date RFM receives a copy of the
packing list and a complete and correct commercial invoice for shipments. If
RFM’s purchase order or purchase order release contains invoicing instructions,
then TST agrees to comply with those instructions. Payment of any invoice will
not constitute acceptance of the applicable Products. Invoices will be subject
to adjustment for errors, shortages, defects in goods or services, a Product’s
non-compliance with specifications, or other failure of TST to meet its
requirements under this Agreement.
 
5.    Forecasts; Orders; Shipment; Packaging.
 
5.1    RFM will a) order Products by issuing a specific purchase order listing
an order quantity and b) forecast future needs by delivering to TST a forecast
listing an estimated quantity



5



--------------------------------------------------------------------------------

which RFM believes is the maximum quantity RFM will purchase for each Product in
accordance with Section 5.3. All forecasts are for planning purposes only and
are not a commitment to purchase the estimated quantities of Products listed in
the forecast. If any purchase order or forecast issued pursuant to this
Agreement contains any specific provision inconsistent with this Agreement, then
this Agreement will govern and the inconsistent provision of the purchase order
will be applicable only insofar as it is not inconsistent with this Agreement.
 
5.2    During the term of this Agreement, TST will accept all purchase orders
for Standard Products tendered by RFM that conform to the terms of this
Agreement and respond promptly to all requests for Custom Products in accordance
with Exhibit B.
 
5.3    RFM agrees to provide TST a three-month rolling sales forecast at each
month end and quarterly a twelve-month rolling forecast under this Agreement. In
each forecast, the first month requirement shall be treated as a firm order as
of the first day of such month and its content cannot be changed or modified.
The second month requirement may change from the previous monthly forecast no
more than ± twenty-five percent (25%), and third month may change from previous
monthly forecast no more than ± fifty percent (50%). Any requirement or forecast
of the fourth month and thereafter, RFM is allowed to cancel or modify without
limitation.
 
5.4    Lead times (the time between purchase order delivery and shipment of the
Products) shall be as set forth on Exhibit A, or as mutually agreed upon in
writing.
 
5.5    All orders will be sent to the following address:
 
Tai-Saw Technology Co., Ltd.
No. 3, Industrial 2nd Rd.
Ping-Chen Industrial District
Tao Yuan, 324, Taiwan, R.O.C.
Attention: Sales Manager
Facsimile: (886) 3-469-7532
E-Mail: tstsales@mail.taisaw.com
 
5.6    TST shall package Products, at TST’s sole cost, in conformance with the
packaging specifications agreed to by the Parties. The packaging art will be
supplied by RFM.
 
5.7    RFM has the option of converting ordering to Electronic Data Interchange
(EDI) and converting payment to Electronic Funds Transfer (EFT) technology at
any time during the Agreement term on sixty (60) days prior written notice to
TST. If RFM exercises this option, then TST agrees to provide, at no cost to
RFM, the necessary electronic data interface to allow for the implementation of
such technology.
 



6



--------------------------------------------------------------------------------

 
5.8    THE PARTIES AGREE THAT TIME AND THE RATE OF DELIVERY ARE OF THE ESSENCE
FOR ALL PURCHASE ORDERS AND PURCHASE ORDER RELEASES PLACED BY RFM UNDER THIS
AGREEMENT.
 
6.    Specifications.    All Products and services provided by TST to RFM shall
be in accordance with RFM’s specifications and test procedures unless mutually
agreed in writing by both Parties.
 
7.    Business Plan and Sales Report.    Two months after the date hereof RFM
agrees to send TST a business plan for RFM’s marketing of TST products including
a marketing plan, sales headcounts and resources allocation to TST products and
a two-year sales target. Additionally, RFM agrees to send TST a sales activity
Report seven days after each month end.
 
8.    Late Shipment.    TST shall use its Best Efforts to ship Products in
accordance with the lead times set forth herein. The Parties agree to conduct a
periodic review of delivery performance and discuss goals for improvement. TST
will inform RFM immediately when it determines a shipment of Products will be
late and provide a revised shipment date. TST shall expedite Product shipments
that are late at its costs.
 
9.    QS 9000 Certification.    TST agrees to use its best efforts to remain QS
9000 certified, and agrees to notify RFM promptly upon learning that it no
longer is so certificated.
 
10.    Representations, Warranties and Covenants of RFM: RFM represents and
warrants to TST and covenants as follows:
 
10.1    Corporate Status and Good Standing.    RFM is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation with full corporate power and authority under its
articles of incorporation and bylaws to own and lease its properties and to
conduct its business as the same exists. RFM is duly qualified to do business as
a foreign corporation in all states or jurisdictions in which the nature of its
business requires such qualification, except where the failure to be so
qualified would not have an adverse effect on it.
 
10.2    Authorization.    RFM has full corporate power and authority under its
articles of incorporation and bylaws and its directors and officers have taken
all necessary action to authorize it, to execute and deliver this Agreement and
the exhibits hereto, to consummate the transactions contemplated herein and to
take all actions required to be taken by it pursuant to the provisions hereof,
and each of this Agreement and the exhibits hereto constitute the valid and
binding obligations of RFM, enforceable in accordance with its terms, except as
enforceability may be limited by general equitable principles, bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally.
 
10.3    Non-Contravention.    Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated herein or
therein, does or will violate, conflict with, result in breach of or require
notice or consent under any law, the articles of



7



--------------------------------------------------------------------------------

incorporation or bylaws of RFM or any provision of any agreement or instrument
to which RFM is a party.
 
10.4    Validity.    There are no pending or threatened judicial or
administrative actions, proceedings or investigations which question the
validity of this Agreement or any action taken or contemplated by RFM or in
connection with this Agreement.
 
10.5.    Evaluation of Alleged Defects.    TST will have the right to evaluate
and confirm all alleged defects in a Product. RFM will control the physical flow
of defective Product from its customers to TST. If necessary and at RFM’s sole
discretion, customers may return allegedly defective Product to TST at the
address listed on page 1 at TST’S cost for evaluation by TST. TST shall promptly
evaluate the allegedly defective Product submitted by RFM and communicate the
results of TST’s evaluation to RFM within seven (7) days after receipt.
 
11.    Representations and Warranties of TST.    TST represents and warrants to
RFM and covenants as follows:
 
11.1    Corporate Status and Good Standing.    TST is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, with full corporate power and authority under its
certificate or articles of organization and regulations to own and lease its
properties and to conduct its business as the same exists. TST is duly qualified
to do business as a foreign corporation in all states or jurisdictions in which
the nature of its business requires such qualification, except where the failure
to be so qualified would not have an adverse effect on it.
 
11.2    Authorization.    TST has full corporate power and authority under its
certificate or articles of organization and regulations and its board of
directors and stockholders have taken all necessary action to authorize it, to
execute and deliver this Agreement and the exhibits hereto, to consummate the
transactions contemplated herein and to take all actions required to be taken by
it pursuant to the provisions hereof or thereof, and each of this Agreement and
exhibits hereto constitute the valid and binding obligations of TST, enforceable
in accordance with its terms, except as enforceability may be limited by general
equitable principles, bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally.
 
11.3    Non Contravention.    Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated herein, does or
will violate, conflict with or result in breach of, or require notice or consent
under any law, the certificate or articles of incorporation or bylaws or
regulations of TST or any provision of any agreement or instrument to which TST
is a party.
 
11.4    Validity.    There are no pending or threatened judicial or
administrative actions, proceedings or investigations, which question the
validity of this Agreement or any action taken or contemplated by TST in
connection with this Agreement.
 



8



--------------------------------------------------------------------------------

 
11.5    Warranty.    TST warrants that (i) for a period of fifteen (15) months
after the date of delivery of the Products, the Products will not contain any
Manufacture Defect; and (ii) TST has complied in all material respects with all
applicable local, foreign, domestic and other laws, rules, regulations and
requirements. THE FOREGOING WARRANTIES ARE EXCLUSIVE AND IN LIEU OF ALL OTHER
EXPRESS AND IMPLIED WARRANTIES WHATSOEVER, INCLUDING BUT NOT LIMITED TO IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR PARTICULAR PURPOSE.
 
11.6    Limitation of Damages.    As the sole remedy to RFM for breach of the
foregoing warranties, TST agrees to replace, without charge to RFM or its
customer, any Product proved to be defective within the warranty period, or to
refund RFM’s purchase price and Product return (if applicable) and shipping
costs, at the election of RFM.
 
12.    Trademarks
 
12.1    Products packaging will bear such trademarks of RFM as RFM shall direct.
TST’s use of RFM’s trademarks will be limited to use in connection with the
Products sold to RFM pursuant to this Agreement, subject to RFM’s prior review
and approval.
 
12.2    TST acknowledges that the “RFM” corporate symbol trademark and other RFM
trademarks which may be used on Products packaging, and the goodwill associated
therewith, are valid throughout the world and are the exclusive property of RFM
and the use of those trademarks on Products packaging, and the goodwill created
inures to the benefit of RFM. TST will not claim any rights in or otherwise use
the “RFM” corporate symbol, trademark or trade dress, or the other RFM
trademarks which RFM may use on Products packaging, or put in issue either the
validity of those trademarks or the ownership by RFM of those trademarks.
 
12.3    Upon cancellation or termination of this Agreement, TST shall not use
the “RFM” corporate symbol, trademark, or trade dress, or the other RFM
trademarks which RFM may use on Products packaging, or any other confusingly
similar marks.
 
13.    Labor.    During the term of this Agreement, TST agrees that it shall be
solely responsible for the payment of all wages, fringe benefits, social
security, unemployment and similar expenses and taxes in respect of TST’s
employees and applicable to the Manufacture of the Products and the performance
of any support services contemplated under this Agreement. As required by any
applicable law, TST represents, warrants and agrees that it has provided and
shall maintain in effect full statutory coverage for workers’ compensation,
employers’ liability and disability insurance for all of its employees. TST
further agrees and warrants that it has and shall comply with all applicable
Taiwan national and local labor laws and other applicable wage and hour and
other labor laws, including without limitation, all child labor, minimum wage,
overtime and safety related laws.
 
14.    Indemnification.
 



9



--------------------------------------------------------------------------------

 
14.1    TST’s Indemnification.    TST shall indemnify RFM and its Affiliates
(including their respective officers, directors, employees and agents)
(collectively, “RFM Indemnitees”) against, and hold harmless from and against,
any and all claims, actions, causes of action, arbitrations, proceedings,
losses, damages, liabilities, judgments and expenses (including without
limitation, reasonable attorneys’ fees) (“Indemnified Amounts”) incurred by one
or more RFM Indemnitees as a result of (I) any material error, inaccuracy,
breach or misrepresentation in any of the representations, warranties or
agreements made by TST in this Agreement; (ii) any claim or allegation that TST
or any of its representatives and agents have not fully discharged all
obligations under labor laws as set forth in Section 13; (iii) any dispute with
a subcontractor, employee, independent contractor, manufacturer, agent or
supplier of TST; (iv) the operation by TST of the Factory during the term of
this Agreement; and (v) any Manufacture Defect. Any liability under this Section
14.1 by TST shall be limited in the aggregate to a maximum amount equal to (i)
with respect to claims based on a Manufacture Defect, the price paid by RFM to
TST for the Finished Goods subject to such claim plus return and shipping costs
and (ii) with respect to claims based on the performance of any services
hereunder, the price paid by RFM for such services. The RFM Indemnitees shall be
entitled to recover their reasonable and necessary attorneys’ fees and
litigation expenses incurred in connection with successful enforcement of their
rights under this Agreement. TST shall not be liable for indirect, punitive or
consequential damages, except as specifically provided elsewhere herein.
 
14.2    RFM’s Indemnification.    RFM shall indemnify TST and its Affiliates
(including their respective officers, directors, employees and
agents)(collectively, the “TST Indemnitees”) against, and hold harmless from and
against, any and all Indemnified Amounts incurred by one or more TST Indemnitees
as a result of any material error, inaccuracy, breach or misrepresentation in
any of the representations and warranties made by RFM in this Agreement. The TST
Indemnitees shall be entitled to recover their reasonable and necessary
attorneys’ fees and litigation expenses incurred in connection with successful
enforcement of their rights under this Agreement. RFM shall not be liable for
indirect, punitive or consequential damages, except as specifically provided
elsewhere herein.
 
15.    Termination
 
This Agreement shall take effect as of the Effective Date and shall continue in
force until terminated in accordance with Section 15.1.
 
15.1    Subject to Section 15.3, this Agreement may be terminated in accordance
with the following provisions:
 
(a)  Either party may terminate this Agreement by giving notice in writing to
the other party in the event the other party is in material breach of this
Agreement and shall have failed to cure such breach within ninety (90) days of
receipt of written notice thereof from the first party.
 
(b)  Either party may terminate this Agreement at any time by giving notice in
writing to the other party, which shall be effective upon dispatch, should the
other party file a



10



--------------------------------------------------------------------------------

petition at any time as to its bankruptcy, be declared bankrupt, become
insolvent, make an assignment for the benefit of creditors, go into liquidation
or receivership or otherwise lose control of its business.
 
(c) RFM may terminate this Agreement without cause upon three (3) years’ prior
written notice to TST.
 
(d) TST may terminate this Agreement without cause upon three (3) years’ prior
written notice to RFM.
 
(e) RFM may terminate if TST at any time has a change in control.
 
15.2    For purposes of Section 15.1(e) above, a “change in control” shall be
deemed to have occurred at such time ownership of not less than 50% of the
equity securities of TST undergo a change in ownership during the term of this
Agreement, excluding from such calculation transfers that do not change the
Person in ultimate control of TST.
 
15.3    Rights and Obligations on Termination. In the event of termination of
this Agreement pursuant to Section 15.1 above, the Parties shall have the
following rights and obligations:
 
(a) Termination of this Agreement shall not release either party from the
obligation to make payment of all amounts then due and payable.
 
(b) In the event of termination under Section 15.1(c), RFM will purchase from
TST all scheduled Finished Goods inventory. TST agrees, in the event of
termination under Section 15.1 (c), to follow all reasonable instructions to
minimize the cost of such termination to RFM.
 
(c) In the event of termination under Section 15.1, TST shall return all of
RFM’s materials, documents, and supplies via ship method requested by RFM. The
shipping cost will be at the expense of RFM.
 
(d) TST’s warranty obligations under this Agreement will still be enforceable
notwithstanding termination of this Agreement.
 
16.    Remedies.
 
In the event either party breaches in any material respect any representations,
warranties or covenants hereunder or fails to comply in any material respect
with any term or requirement of this Agreement, in addition to any other
remedies the non-breaching party shall be entitled to (a) terminate this
Agreement in accordance with Section 15.1; (b) recover any and all actual costs,
expenses and damages, (including reasonable attorneys’ fees); and/or (c) offset
any amounts due to the non-breaching party by any actual costs and expenses
incurred by the non-breaching party as a result of such breach or failure to
comply. Remedies herein shall not be exclusive but shall



11



--------------------------------------------------------------------------------

be cumulative of any other remedy herein or under any other statute or law. Upon
such termination, neither of the Parties nor any other Person shall have any
liability or further obligation arising out of this Agreement except for any
liability resulting from its breach of this Agreement prior to termination,
except that the provisions of Sections 17, 18, 19, 20.1 and 20.15 shall continue
to apply.
 
17.    Confidentiality.
 
17.1    Neither Party nor its Affiliates will, directly or indirectly, disclose
or provide to any other Person any non-public information of a confidential
nature concerning the business or operations of the other Party or its
Affiliates, including without limitation, any trade secrets or other proprietary
information of the other Party or its Affiliates, known or which becomes known
to such Party or its Affiliates as a result of the transactions contemplated
hereby or TST’s operation of the Factory, except as is contemplated hereby or
required in governmental filings or judicial, administrative or arbitration
proceedings. In the event that either Party or any of its Affiliates becomes
legally required to disclose any such information in any governmental filings or
judicial, administrative or arbitration proceedings, such Party shall, and shall
cause any Affiliate to, provide the other Party with prompt notice of such
requirements so that the other Party may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the Party required to make such disclosure shall, and shall cause
its Affiliates to, furnish only that portion of the information that such
disclosing Party or its Affiliate, as the case may be, is advised by its counsel
is legally required, and such disclosure shall not result in any liability
hereunder unless such disclosure was caused by or resulted from a previous
disclosure by the disclosing Party or its Affiliates that was not permitted by
this Agreement.
 
18.    Intellectual Property/Data Rights.
 
18.1    All TST intellectual property owned by TST before the date of this
Agreement shall remain the sole property of TST and any intellectual property
developed solely by TST during the term of this Agreement shall be the sole
property of TST.
 
18.2    All RFM intellectual property owned by RFM before the date of this
Agreement shall remain the sole property of RFM and any intellectual property
developed solely by RFM during the term of this Agreement shall be the sole
property of RFM.
 
18.3    All intellectual property that is jointly developed by TST and RFM
during the term of this Agreement shall be jointly owned (the “Joint
Intellectual Property”). TST and RFM agree to take such actions and sign such
agreements as may be necessary to protect or perfect the other’s individual
intellectual property or its joint interest in Joint Intellectual Property and
to allow the other party to exploit the Joint Intellectual Property in a manner
not inconsistent with this Agreement.
 



12



--------------------------------------------------------------------------------

 
18.4    TST agrees to execute all papers and provide requested assistance, at
RFM’s request and expense, during and subsequent to its work for RFM, to enable
RFM or its nominees to obtain patents, copyrights, and legal protection for
Joint Intellectual Property in any country.
 
18.5    RFM agrees to execute all papers and provide requested assistance, at
TST’s request and expense, during and subsequent to its work at TST, to enable
TST or its nominees to obtain patents, copyrights, and legal protection for
Joint Intellectual Property in any country.
 
18.6    Upon termination of this Agreement, whether by expiration, cancellation,
or otherwise, TST agrees to promptly deliver to an officer of RFM all data,
documents, and other records which relate to the business activities of RFM, and
all other materials and badges which are the property of RFM and RFM agrees to
promptly deliver to an officer of TST all data, documents, and other records
which relate to the business activities of TST, and all other materials and
badges which are the property of TST.
 
19.    Intellectual Property Infringement and Indemnification
 
TST shall indemnify and hold harmless the RFM Indemnitees and intermediate and
end-user customers against all losses, claims, damages and expenses arising out
of or related to a claim of infringement of patents, process patents,
trademarks, copyrights or other intellectual property rights arising from the
marketing or sale of the Products (other than claims related to intellectual
property included in Custom Products provided by RFM).
 
20.    General Provisions.
 
20.1    Expenses.    Each party shall pay its own expenses, including the fees
and disbursements of its counsel in connection with the negotiation, preparation
and execution of this Agreement and the consummation of the transactions
contemplated herein, except as otherwise provided herein.
 
20.2    Entire Agreement.    This Agreement, including all schedules and
exhibits hereto (which are incorporated herein as if stated in the body of this
Agreement), constitutes the entire agreement of the Parties and supersedes all
previous proposals, oral or written, and all negotiations, conversation or
discussions heretofore and between the Parties with respect to the subject
matter hereof, and may not be modified, amended or terminated except by a
written instrument specifically referring to this Agreement signed by all the
Parties hereto.
 
20.3    Waivers and Consents.    All waivers and consents given hereunder shall
be in writing. No waiver by any party hereto of any breach or anticipated breach
of any provision hereof by any other party shall be deemed a waiver of any other
contemporaneous, preceding or succeeding breach or anticipated breach, whether
or not similar.
 
20.4    Notices.    All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then two
business days after) it is sent by



13



--------------------------------------------------------------------------------

registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below or if sent by facsimile
or email, one business day after it is successfully transmitted to the facsimile
number or email address specified:
 
If to TST, to:    
 
President and CEO
   
Tai-Saw Technology Co., Ltd.
   
No. 3, Industrial 2nd Rd.
   
Ping-Chen Industrial District
   
Tao Yuan, 324, Taiwan, R.O.C.
   
Facsimile: (866) 3-469-7532
   
E-Mail: tstcom1@ms24.hinet.net

 
If to RFM, to:
  
President and CEO
    
R F Monolithics
    
4347 Sigma Road
    
Dallas, TX 75244
    
USA
    
Facsimile: (972) 404-9476
    
E-Mail: somerville@rfm.com
CC to:
  
VP Corporate Development & Quality
    
E-Mail: somerville@rfm.com
    
VP Engineering
    
E-Mail: kansy@rfm.com

 
Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.
 
20.5    Successors and Assigns.    This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective
successors, legal representatives and assigns. No third party shall have any
rights hereunder, except for the indemnitees specified under Sections 14.1 and
14.2 shall have the rights specified thereunder and elsewhere in this Agreement.
No assignment shall release the assigning party.
 
20.5    Choice of Law; Section Headings.    This Agreement is performable, in
part, in Dallas County, Texas and, in part, in Taiwan, and shall be governed by
and construed in accordance with laws of the State of Texas, U.S.A., without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Texas or any other jurisdiction) that



14



--------------------------------------------------------------------------------

would cause the application of the laws of any jurisdiction other than the State
of Texas. The United Nations Convention On Contracts For The International Sale
Of Goods shall not apply to this Agreement. The section headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
 
20.7    Severability.    If any term or provision of this Agreement or the
application thereof to any Person or circumstance shall be deemed invalid,
illegal or unenforceable to any extent or for any reason, such provision shall
be severed from this Agreement and the remainder of this Agreement and the
application thereof shall not be affected and shall be enforceable to the
fullest extent permitted by law. A provision, which is valid, legal and
enforceable, shall be substituted for the severed provision.
 
20.8    Construction.    The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
 
20.9    Force Majeure.    Neither party shall be liable for loss or damage or
deemed to be in breach of this Agreement if its failure to perform its
obligations results from (i) compliance with any law, ruling, order, regulation,
requirement, or instruction of any federal, state, foreign, or municipal
government or any department or agency thereof; (ii) acts of God; or (iii)
fires, strikes, embargoes, war, or riot. The party experiencing such cause or
delay shall immediately notify the other party of the circumstances which may
prevent or significantly delay its performance hereunder and shall use its Best
Efforts to alleviate the effects of such cause or delay. Any delay resulting
from any of these causes shall extend performance accordingly or excuse
performance, in whole or in part, as may be reasonable.
 
20.10    Counterparts.    This Agreement may be executed in any number of
counterparts; each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
 
20.11    Agency.    TST is an independent contractor and vendor. Nothing in this
Agreement shall be construed to constitute either party the agent of the other
party and neither party shall represent to any third party that it has any right
or authority to act as the agent for or otherwise to represent the other party.
 
20.12    Bankruptcy.    If during the term of this Agreement a petition in
bankruptcy is filed by or against TST, or if TST, as a debtor, seeks or takes
the benefit of any insolvency or debtor’s relief proceeding, or if TST shall
file or attempt to file an assignment for the benefit of creditors, or if TST
shall apply to its creditors to compound its debts, then in any such event, RFM
shall have the right to decline to take further deliveries hereunder or RFM may,
without prejudice to any other lawful remedy, cancel this Agreement. If during
the term of this



15



--------------------------------------------------------------------------------

Agreement a petition in bankruptcy is filed by or against RFM, or if RFM, as a
debtor, seeks or takes the benefit of any insolvency or debtor’s relief
proceeding, or if RFM shall file an assignment for the benefit of creditors, or
if RFM applies to its creditors to compound its debts, then in any such event,
TST may without prejudice to any other lawful remedy, cancel this Agreement.
 
20.13    Assignment of Obligations.    Neither party may assign this Agreement
without the prior written consent of the other party; provided that RFM may
assign this Agreement to any Person acquiring all or substantially all of RFM’s
assets.
 
20.14    Export & Import Laws/Regulations.    The Parties shall comply with all
applicable Taiwan and International Export and Import laws and regulations in
the execution of this Agreement. TST shall execute such other agreements and
documents as RFM requests, from time to time, in order to ensure compliance with
said laws.
 
20.15    Dispute Resolution.
 
(a)    Negotiation.    In the event of any dispute or disagreement between
Parties as to the interpretation of any provision of this Agreement (or the
performance of obligations hereunder), the matter, upon written request of
either party, shall be referred to representatives of the Parties for decision,
each party being represented by a senior executive officer who has no direct
operational responsibility for the matters contemplated by this Agreement. The
representatives shall promptly meet in a good faith effort to resolve the
dispute. If the representatives do not agree upon a decision within 30 calendar
days after reference of the matter to them, each of the Parties shall be free to
exercise all other remedies available to it.
 
(b)    Arbitration.    Any controversy, dispute or claim arising out of or
relating in any way to this Agreement or the other agreements contemplated
hereby or the transactions arising hereunder or thereunder that cannot be
resolved by negotiation pursuant to paragraph (a) above shall, be settled
exclusively by binding arbitration in Hong Kong and in accordance with the
current Commercial Arbitration Rules of the International Chamber of Commerce.
The Parties shall endeavor to select a mutually acceptable arbitrator
knowledgeable about issues relating to the subject matter of this contract. In
the event the Parties are unable to agree upon an arbitrator, each party will
select an arbitrator and the arbitrators in turn shall select a third
arbitrator. The language of the arbitration will be in English. The fees and
expenses of the arbitrator shall be shared equally by the Parties and advanced
by them from time to time as required; provided that at the conclusion of the
arbitration, the arbitrator may award costs and expenses (including the costs of
the arbitration previously advanced and the fees and expenses of attorneys,
accountant and other experts) plus interest, to the prevailing party to the
extent that in the judgment of the arbitrator it is fair to do so. No
pre-arbitration discovery shall be permitted, except that the arbitrator shall
have the power in his or its sole discretion, on application by any party, to
order pre-arbitration examination solely of those witnesses and documents that
any other party intends to introduce in its case-in-chief at the arbitration
hearing. The arbitrator shall render his or its award within 90 days of the
conclusion of the arbitration hearing. Notwithstanding anything to the contrary
provided in this Section 20.15 and without prejudice to



16



--------------------------------------------------------------------------------

the above procedures, either party may apply to any court of competent
jurisdiction for temporary injunctive or other provisional judicial relief if
such action is necessary to avoid irreparable damage or to preserve the status
quo until such time as the arbitration panel is convened and available to hear
such party’s request for temporary relief. The award rendered by the arbitrator
shall be final and not subject to judicial review and judgment thereon may be
entered in any court of competent jurisdiction. Any monetary award will be made
and payable in U.S. dollars free of any tax or other deduction.
 
20.16    English Controlling.    For purposes of convenience, this Agreement may
be translated but it is understood that the English version of this Agreement
(and the schedules and exhibits) will control for all purposes. In case of a
conflict in meaning between the two versions, the Parties are responsible for
performing in accordance with the English version hereof.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.
 
RF MONOLITHICS, INC.    
 
TAI-SAW TECHNOLOGY CO., LTD.
By:  /s/  David_Kirk                                                        
 
By:    /s/  Yu-Tung Huang                                        
Printed Name:    David  Kirk                                           
 
Printed Name:    Yu-Tung Huang                            
Title:    President & CEO                                                
 
Title:        President                                                  
Date:   September 19, 2002                                             
 
Date:    September_23, 2002                                    

 
 
 
 



17



--------------------------------------------------------------------------------

 
EXHIBIT A –PRODUCTS, PRICES AND LEAD TIMES
 
NOTE: THIS EXHIBIT A WILL BE UPDATED AS NEW PRODUCTS ARE ADDED WHEN LEAD TIMES
OR PRICES TO THIRD PARTIES ARE MODIFIED, AND PURSUANT TO THE REVIEW PROCESS. THE
DATE OF THIS EXHIBIT A IS THE EFFECTIVE DATE.
 
Product (RFM & TST Part Nos.)

--------------------------------------------------------------------------------

  
Prices to Third Parties

--------------------------------------------------------------------------------

  
Lead Time

--------------------------------------------------------------------------------



18



--------------------------------------------------------------------------------

 
EXHIBIT B – NEW PRODUCT ADDITION PROCEDURE
 
A.    The Parties shall develop a procedure for adding New Products and
determining the specifications and lead times. The procedure shall be agreed
upon in writing and draw heavily upon the principles set forth in RFM’s
DS-05-02, Revision E, accompanying this Agreement and incorporated herein by
reference.
 
B.    Pricing procedure for New Products shall be:
 
[RFM 004 – Material have been omitted pursuant to a Request for Confidential
Treatment made by RFM. Material has been filed separately with the
Commission                                                          
                                                                  
                      
                                                                              
                                    ]
 
[RFM 005 – Material have been omitted pursuant to a Request for Confidential
Treatment made by RFM. Material has been filed separately with the
Commission.                                                            
                                                                   
                   
                                                                              
                                        
                                        
                                                   ]



19



--------------------------------------------------------------------------------

 
EXHIBIT C – GEOGRAPHIC PROVISIONS
 
1.
 
Low Power Components.    The following provisions shall apply with respect to
sales by TST to RFM of Low Power Components. [RFM 006 - Material have been
omitted pursuant to a Request for Confidential Treatment made by RFM. Material
has been filed separately with the
Commission.                                      
                                        
                                                     

                                                                              
                                        
                                        
                                                                 
]
 

 
i.
 
TST agrees not to build and sell low power components in 4mm x 6mm surface mount
packages.

 

 
ii.
 
[RFM 007 – Material have been omitted pursuant to a Request for Confidential
Treatment made by RFM. Material has been filed separately with the Commission.
                                                                                
                                              

                                                                              
                                        
                                        
                                                  
                                                                              
                                        
                                        
                                                  
                                                                              
                                        
                                        
                                                  
                                                                              
                                        
                                        
                                                  
                                                                              
                                        
                                                      ]
 

 
iii.
 
[RFM 008 – Material have been omitted pursuant to a Request for Confidential
Treatment made by RFM. Material has been filed separately with the Commission.
                                                                   
                                                           

                                                                              
                                        
                                        
                                                  
                                                                              
                                        
                                        
                                                  
                                                                              
                                        
                                        
                                                  
                                                                              
                                        
                                        
                                                  
                                                                              
                                        
                                        
                                                  
                                                                              
                                        
                                        
                                                  
                                                                              
                                        
                                        
                                                  
]
 

 
iv.
 
[RFM 009 – Material have been omitted pursuant to a Request for Confidential
Treatment made by RFM. Material has been filed separately with the
Commission.                                                      
                                                                          

                                                                              
                                        
                                        
                                                  
                                                                              
                                        
                                        
                                                  
                                                                              
                                        
                                        
                                                  
                                                                              
                                        
                                        
                                                  
                                                                              
                                        
                                        
                                                  
                                                                              
                                        
                                        
                                                  
]
 



20



--------------------------------------------------------------------------------

 

 
v.
 
[RFM 010 – Material have been omitted pursuant to a Request for Confidential
Treatment made by RFM. Material has been filed separately with the Commission.
                                                                   
                                                           

                                                                              
                                        
                                        
                                                               
                                                                              
                                        
                                        
                                                               
                                                                              
                                        
                                        
                                                               
]
 

 
vi.
 
[RFM 011 – Material have been omitted pursuant to a Request for Confidential
Treatment made by RFM. Material has been filed separately with the
Commission                                                             
                                                                   

                                                                              
                                        
                                        
                                                           
                                                                              
                                        
                                        
                                                             
                                                                              
                                        
                                        
                                                           
                                                                              
                                        
                                        
                                                           
]
 
2.
 
[RFM 012 – Material have been omitted pursuant to a Request for Confidential
Treatment made by RFM. Material has been filed separately with the Commission

                                                                              
                                        
                                        
                                                      
                                                                              
                                        
                                        
                                                      
                                                                              
                                        
                                        
                                                      
                                                                              
                                        
                                        
                                                      
                                                                              
                                        
                                        
                                                      
                                                                              
                                        
                                        
                                                      
                                                                              
                                        
                                        
                                                      
                                                                              
                                        
                                        
                                                      
                                                                              
                                        
                                        
                                                      
                                                                              
                                        
                                        
                                                    ]
 
3.
 
Audit Rights.

 
TST shall allow RFM to retain an independent third party to review TST’s records
for the sole purpose of confirming compliance herewith. RFM shall bear the
expense of such audit; provided, however, should the audit reveal overcharges of
RFM for Products exceeding $50,000 when calculated on an annualized basis, such
audit expenses shall be paid by TST.



21